DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 25, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cowton et al. (US 6299889 B1, October 9, 2001, cited in IDS)(‘Cowton” hereunder) in view of Zielinski et al. (WO 2005070380 A1, published on August 4, 2005, cited in IDS) (“Zielinski” hereunder). 
Cowton discloses stable ascorbic acid preparations comprising high levels of ascorbic acid and low levels of water.  Table 2, Composition B particularly discloses a formulation comprising (A) ascorbic acid fine powder 10 wt %, (B) diols having 3 carbons (propylene glycol 21 wt % and glycerin 21 wt %), and (C) antioxidant (butylated hydroxytoluene) and (D) water 10 wt %.  The mass ratio of component (D) : (A) is 1.  The composition is in the form of a homogenous solution. 
Cowton fails to disclose tocopherol, the salts or derivatives of tocopherol as required in present claim 1 (C). 
Zielinski teaches a single-phase ascorbic acid solution comprising antioxidants.  The reference teaches that vitamin E such as tocopherols, the pharmaceutically acceptable salts and derivatives thereof, can be added to the formulation “for treatment of radical-induced damage” of the skin of a subject; the reference teaches that vitamin E increases the stability of ascorbic acid.   See [0035-0036, 0056].  The reference teaches that hydrophobic components such as tocopherol are separately prepared by mixing in solvents, surfactants and phenoxyethanol, followed by heating and stirring with an aqueous solution.  See [0040].  Example 11 in Table 3 shows that 10 wt % of di(ethylene glycol) ethyl ether and 15 wt % of 1,2- propanediol were used to solubilize 1 wt % tocopherol. 
It would have been obvious to one of ordinary skill in the art before the time of the filing of the present application to modify the teachings of Cowton and incorporate to the composition tocopherol as motivated by Zielinski.  The skilled artisan would have been motivated to do so, as 1) both references are directed to single-phase cosmetic compositions comprising water, glycols and a high level of ascorbic acid; 2) Cowton teaches using antioxidants in the composition; and 3) Zielinski teaches that tocopherol, the pharmaceutically acceptable salts and derivative thereof, treat radical-induced damages of the skin and increase the stability of ascorbic acid.  Since Zielinki teaches how to formulate a single-phase composition comprising both ascorbic acid and tocopherol, by combining the teachings of the references the skilled artisan would have had a reasonable expectation of successfully improving the Cowton invention and producing a stable composition comprising a high level of ascorbic acid with enhanced stability. 
Regarding the amount of glycol ether, Example 11 in Table 3 shows that 10 wt % of di(ethylene glycol) ethyl ether and 15 wt % of 1,2- propanediol were used to solubilize 1 wt % tocopherol. Thus it would have been obvious to one of ordinary skill in the art before the time of filing of the present application that adding at least 1 wt % of tocopherol would require less than 20 % by mass of glycol ether.  
Regarding claim 2, Cowton Composition B in Table 2 contains ethanol.  
Regarding claim 3, Cowton further teaches that 1,3-propanediol, as well as 1,2-propyelen glycol and glycerin, is among the suitable polyhydric alcohols for the prior art formulation.  It is well settled in patent law that combining or substituting art-recognized functional equivalents for the same purposes is prima facie obvious. See MPEP 2144.06.  In this case, combining the disclosed polyhydric alcohols or substituting one for the other to make a similar composition as disclosed in the example would have been prima facie obvious.  
Regarding claim 4, Cowton teaches that the polyhydric alcohol is preferably about 20 - about 85 wt % and more preferably, from 35 wt % and 45 wt % of the total composition. 
Regarding claim 5, Zielinski teaches that vitamin E is used in a concentration ranging from 0.3 to 2 wt %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05  In this case, since the prior art range overlaps with the presently claimed range of “no more than 0.5 % by mass”, the limitation is prima facie obvious.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of copending Application No. 16/958,389 in view of Zielinski. 
Claim 1 in the ‘389 application discloses an external composition comprising (A) at least one selected from the group consisting of an ascorbic acid and an ascorbic salt; (B) a diol having 3 carbon atoms; and water, wherein a content of ethoxydiglycol is less than 30 mass %.  Reference claim 3 requires that the ratio of (D) to (A) 0.01- to 20, which overlaps with the presently claimed ratio range of 0.5-5.  
The reference claim fails to disclose tocopherol as required in present claim 1 (C).  
Zielinski teaches a single-phase ascorbic acid solution comprising antioxidants.  The reference teaches that vitamin E such as tocopherols, the pharmaceutically acceptable salts and derivatives thereof, can be added to the formulation “for treatment of radical-induced damage” of the skin of a subject; the reference teaches that vitamin E increases the stability of ascorbic acid.   See [0035-0036, 0056].  The reference teaches that hydrophobic components such as tocopherol are separately prepared by mixing in solvents, surfactants and phenoxyethanol, followed by heating and stirring with an aqueous solution.  See [0040].  Example 11 in Table 3 shows that 10 wt % of di(ethylene glycol) ethyl ether and 15 wt % of 1,2- propanediol were used to solubilize 1 wt % tocopherol. 
It would have been obvious to one of ordinary skill in the art before the time of the filing of the present application to modify the teachings of the reference claims and incorporate to the composition tocopherol as motivated by Zielinski.  The skilled artisan would have been motivated to do so, as 1) both references are directed to cosmetic compositions comprising water, diols having 3 carbon atoms and ascorbic acid and a pharmaceutically acceptable salt thereof; and 2) Zielinski teaches that tocopherol, the pharmaceutically acceptable salts and derivative thereof, treat radical-induced damages of the skin and increase the stability of ascorbic acid.  Since Zielinki teaches how to formulate a single-phase composition comprising both ascorbic acid and tocopherol, by combining the teachings of the references the skilled artisan would have had a reasonable expectation of successfully improving the disclosed external composition and producing a stable composition comprising ascorbic acid with enhanced stability. 
Regarding the amount of glycol ether, Example 11 in Table 3 shows that 10 wt % of di(ethylene glycol) ethyl ether and 15 wt % of 1,2- propanediol were used to solubilize 1 wt % tocopherol. Thus it would have been obvious to one of ordinary skill in the art before the time of filing of the present application that adding at least 1 wt % of tocopherol would require less than 20 % by mass of glycol ether.  
Regarding claims 2 and 3, reference claims 7 and 5 disclose a low alcohol and 1,3-propanediol.
Regarding claim 4, reference claim 6 discloses the concentration of the ascorbic acid or salt in 3-40 mass %. 
Regarding claim 5, Zielinski teaches that vitamin E is used in a concentration ranging from 0.3 to 2 wt %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05  In this case, since the prior art range overlaps with the presently claimed range of “no more than 0.5 % by mass”, the limitation is prima facie obvious.  

This is a provisional nonstatutory double patenting rejection.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617